Order entered September 24, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00330-CV

        LOUISIANA PACIFIC CORPORATION, ET AL., Appellants

                                        V.

          NEWPORT CLASSIC HOMES, L.P., ET AL., Appellees

              On Appeal from the 199th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 199-02044-2016

                                   ORDER

      Before the Court is appellees’ September 23, 2021 unopposed motion for an

extension of time to file their brief on the merits. We GRANT the motion and

extend the time to October 18, 2021.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE